DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cap locking mechanism” in claim 18 described on page 7 of the specification (as the second locking mechanism). Also, “a sleeve locking mechanism” in claim 23 described on page 6 of the specification (as the first locking mechanism).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Such structures are projections and recesses
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims depend on cancelled claim 25, they are treated as if they depend from claim 24. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 23, 32 and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufmann et al (US 2014/0243741).
Regarding claim 18, Kaufmann discloses a drug delivery device comprising: an outer needle sleeve; a cartridge carrier adapted to hold a cartridge; a needle hub adapted to hold a double ended hollow needle; an inner needle sleeve arranged between the needle hub and the cartridge carrier; a removable cap coupled to the inner needle sleeve and adapted to cover and seal the needle; and a cap locking mechanism (either 5c or 5d, both act as claimed, see ¶72 especially) adapted to lock the cap against axial removal from the outer needle sleeve (see below).

    PNG
    media_image1.png
    782
    688
    media_image1.png
    Greyscale


Regarding claim 23, a sleeve locking mechanism 5c adapted to lock the inner needle sleeve against axial movement in a proximal direction with respect to the cartridge carrier in an initial state (fig 17, ¶72).
Regarding clam 32, wherein the cap locking mechanism is releasable when the sleeve locking mechanism is released (¶72, also see description of transition between figs 7, 10b and 14b).
Regarding claim 37, comprising a cartridge 1d containing a dose of medication (in 1e and 1f), the cartridge sealed by a sealing element 2 arranged across an open distal end of the cartridge, wherein in an initial state, the needle is spaced from the cartridge in a distal direction (fig 2). 
Regarding claim 38, Kaufmann discloses a drug delivery device comprising: an outer needle sleeve; a cartridge carrier adapted to hold a cartridge; a needle hub adapted to hold a double ended hollow needle; an inner needle sleeve arranged between the needle hub and the cartridge carrier; a removable cap coupled to the inner needle sleeve and adapted to cover and seal the needle; and a cap locking mechanism (either 5c or 5d, both act as claimed, see ¶72 especially) adapted to lock the cap against axial removal from the outer needle sleeve (see figure above or below), wherein the outer needle sleeve is movable with respect to the cartridge carrier (fig 2 vs fig 7).
Regarding claim 39, Kaufmann discloses a drug delivery device comprising: an outer needle sleeve; a cartridge carrier adapted to hold a cartridge; a needle hub adapted to hold a double ended hollow needle; an inner needle sleeve arranged between the needle hub and the cartridge carrier, wherein the inner needle sleeve is within the needle hub (see extremely zoomed portion of fig 7 below); a removable cap coupled to the inner needle sleeve and adapted to cover and seal the needle; and a cap locking mechanism (either 5c or 5d, both act as claimed, see ¶72 especially) adapted to lock the cap against axial removal from the outer needle sleeve (see figure below).

    PNG
    media_image2.png
    737
    679
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    327
    484
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21, 23, 24, 26-28, 32, 34, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3,825,003) in view of Kemp et al (US 2013/0138049).
Regarding claims 18 and 38, Kruck discloses a drug delivery device (figs 1-11) comprising: a cartridge carrier 18 adapted to hold a cartridge 12; a needle hub 26 adapted to hold a double ended hollow needle 24; an inner needle sleeve 28 arranged between the needle hub and the cartridge carrier (fig 2); a removable cap 22/32 coupled to the inner needle sleeve and adapted to cover and seal the needle (fig 2); and a cap locking mechanism 42 is adapted to lock the cap against axial removal (figs 2 and 3).  
While Kruck substantially discloses the invention as claimed, it does not disclose an outer needle sleeve. 
Kemp discloses an outer needle sleeve 2 which receives a syringe 3 (fig 18). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kruck such that it includes an outer needle shield as taught by Kemp to provide support and protection to the rest of the drug delivery device. 
The combination will also result in the cap locking mechanism being adapted to lock the cap against the axial removal from the outer needle sleeve as the locking mechanism 42 continues to hold/lock cap 22/32 to the syringe, which is inserted into the outer needle sleeve.
For claim 38 specifically, the combination also results in the outer needle sleeve is movable with respect to the cartridge carrier as the cartridge carrier is insertable into the outer needle sleeve.
Regarding claim 21, wherein: the inner needle sleeve 28 comprises a plurality of sleeve pins 56/58 on a distal end of the inner needle sleeve, projecting axially in a distal direction (they extend both radially and axially from the inner needle sleeve, see fig 3), and the cap 22/32 comprises a plurality of cap arms 34/36 projecting axially in a proximal direction (from stops 38/40) and engaging the plurality of sleeve pins (fig 2).  
Regarding claim 23, comprising a sleeve locking mechanism (interaction of 34,36 engaged with 56,58) adapted to lock the inner needle sleeve against axial movement in a proximal direction with respect to the cartridge carrier when the drug delivery device is in an initial state (Col.4 ll 24-34).
Regarding claim 32, wherein the second locking mechanism is releasable when the first locking mechanism is released (locked between 32 and 18 until first locking mechanism is released at which point it may be removed from 18, see figures 2 and 3).  
Regarding claim 34, wherein a spring 60 is adapted to move the needle hub and the inner needle sleeve in the proximal direction with respect to the cartridge carrier when the sleeve locking mechanism is released (fig 2 vs fig 3)
Regarding claim 37, comprising a cartridge 12 containing a dosage of a medicament, the cartridge sealed with a sealing element 21 that is arranged across an open distal end of the cartridge (fig 2), wherein in an initial state, the needle is spaced from the cartridge in a distal direction (fig 2).
***Alternative interpretation of Kruck and Kemp***
Regarding claims 18 and 38, Kruck discloses a drug delivery device (figs 1-11) comprising: an outer needle sleeve 18; a needle hub 28 adapted to hold a double ended hollow needle 24 (figs 2 and 3); an inner needle sleeve 26; a removable cap 22/32 coupled to the inner needle sleeve and adapted to cover and seal the needle (fig 2); and a cap locking mechanism 42 is adapted to lock the cap against axial removal from the outer needle sleeve (figs 2 and 3).  
While Kruck substantially discloses the invention as claimed, it does not disclose a cartridge carrier adapted to hold a cartridge 
Kemp discloses a cartridge holder 2 which receives a syringe/cartridge 3 (fig 18). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kruck such that it includes a cartridge carrier adapted to hold a cartridge as taught by Kemp to provide support and protection to the rest of the drug delivery device. 
The combination will also result the inner needle sleeve arranged between the needle hub and cartridge carrier as the cartridge carrier will hold the device of figs 2 and 3 of Kruck in its interior). 
For claim 38 specifically, the combination also results in the outer needle sleeve is movable with respect to the cartridge carrier as the outer needle sleeve is insertable into the cartridge carrier.
Regarding claim 23, comprising a sleeve locking mechanism (interaction of 34,36 engaged with 56,58) adapted to lock the inner needle sleeve against axial movement in a proximal direction with respect to the cartridge carrier when the drug delivery device is in an initial state (Col.4 ll 24-34).
Regarding claim 24, wherein the sleeve locking mechanism is arranged between the inner needle sleeve and the cartridge carrier (figs 2 and 3, the cartridge carrier is surrounding the device shown in figs 2 and 3) and is releasable by rotational movement of the cap with respect to the outer needle sleeve (Col.4 ll 24-34).
Regarding claims 26 and 28, while Kruck substantially discloses the invention as claimed, it does not disclose a) wherein an angle of the rotational movement of the cap with respect to the outer needle sleeve is in a range of 30 degrees to 45 degrees, nor b) wherein an angle of the rotational movement of the cap with respect to the outer needle sleeve is more than 90 degrees.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Kruck with an appropriate angle of rotational movement of the cap with respect to the outer needle sleeve because Applicant has not disclosed that such a limitation provides an unexpected advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well as Kruck because the amount of rotation needed to trigger the device does not affect the device’s function and is simply a design choice. Therefore, it would have been an obvious matter of design choice to modify Kruck to obtain the invention as specified in claims 2 and 4.
Regarding claim 27, wherein an angle of rotational movement of the cap with respect to the outer needle is in a range of 30 degrees to 90 degrees (Col.4 ll 25).
Regarding claim 32, wherein the second locking mechanism is releasable when the first locking mechanism is released (locked between 32 and 18 until first locking mechanism is released at which point it may be removed from 18, see figures 2 and 3).  
Regarding claim 34, wherein a spring 60 is adapted to move the needle hub and the inner needle sleeve in the proximal direction with respect to the cartridge carrier when the sleeve locking mechanism is released (fig 2 vs fig 3)
Regarding claim 35, in the alternative interpretation in claim 18, the combination teaches wherein a proximal end of the spring is coupled to the needle hub 26 and a distal end of the spring is coupled to the outer needle sleeve 18, and wherein the spring biases the needle hub in the proximal direction in the initial state (fig 2 vs fig 3). 
Regarding claim 37, comprising a cartridge 12 containing a dosage of a medicament, the cartridge sealed with a sealing element 21 that is arranged across an open distal end of the cartridge (fig 2), wherein in an initial state, the needle is spaced from the cartridge in a distal direction (fig 2).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3,825,003) and Kemp et al (US 2013/0138049) in view of Bitdinger (US 5,250,037).
Regarding claims 19 and 20, while Kruck substantially discloses the invention as claimed, it does not disclose wherein the cap locking mechanism includes a bayonet connection between the cap and the outer needle sleeve, nor wherein the outer needle sleeve comprises at least one bayonet slot having ramp sections that guide a plurality of cap arms of the cap during rotational movement of the cap with respect to the outer needle sleeve.  
Bitdinger discloses a locking mechanism includes a bayonet connection between the cap and the outer needle sleeve (figs 1-12), and wherein the outer needle sleeve comprises at least one bayonet slot 42 having ramp sections that guide a plurality of cap arms 78 of the cap during rotational movement of the cap with respect to the outer needle sleeve (figs 1-12).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kruck with a second locking mechanism which includes a bayonet connection between the cap and the outer needle sleeve, and wherein the outer needle sleeve comprises at least one bayonet slot having ramp sections that guide a plurality of cap arms of the cap during rotational movement of the cap with respect to the outer needle sleeve as taught by Bitdinger to better secure the cap to the outer needle sleeve.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3,825,003) and Kemp et al (US 2013/0138049) in view of Nielsen et al (US 2011/0295215).
Regarding claim 33, while Kruck substantially discloses the invention as claimed, it does not disclose wherein the cap locking mechanism comprises at least one of an audible feedback or a tactile feedback for indicating to a user a release of the first locking mechanism.  
Nielsen discloses a cap which provides a tactile feedback and/or hear the unlocking when the cap is removed (¶91).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kruck such that the second locking mechanism comprises at least one of an audible feedback or a tactile feedback for indicating to a user a release of the first locking mechanism (which is effected by a removal of the cap) as taught by Nielsen to reduce misinterpretation of unintended disassembly of the cap from the rest of the device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-24, 26-35 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,549,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are all obvious variations on the patented claims and/or obvious in view of the references used above. The patented claims refer to first and second locking mechanisms, but are the sleeve and cap locking mechanisms, respectively, of the pending claims.
Response to Arguments
Applicant’s argument regarding claim interpretation is not persuasive. Applicant argues “a cap locking mechanism” is structure. The examiner disagrees, mechanism is a generic placeholder (see MPEP 2181(I)A), and “a cap locking mechanism adapted to lock the cap…” does not possess any structure other than “mechanism”, only functional language (cap locking/locking of the cap). 
Applicant’s argument regarding Kruck and 62 not being a cartridge carrier according to claim 18 is persuasive, the rejection is modified.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783